 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 32 
In the House of Representatives, U. S., 
 
January 12, 2011 
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to the tragic shooting in Tucson, Arizona, on January 8, 2011. 
 
 
Whereas on January 8, 2011, an armed gunman opened fire at a Congress on your Corner event hosted by Representative Gabrielle Giffords in Tucson, Arizona, killing 6 and wounding at least 14 others; 
Whereas Christina Taylor Green, Dorothy Morris, John Roll, Phyllis Schneck, Dorwan Stoddard, and Gabriel Zimmerman lost their lives in this attack; 
Whereas Christina Taylor Green, the 9-year-old daughter of John and Roxanna Green, was born on September 11, 2001, and was a third grader with an avid interest in government who was recently elected to the student council at Mesa Verde Elementary School; 
Whereas Dorothy Morris, who was 76 years old, attended the January 8 event with George, her husband of over 50 years with whom she had 2 daughters, and who was also critically injured as he tried to shield her from the shooting;  
Whereas John Roll, a Pennsylvania native who was 63 years old, began his professional career as a bailiff in 1972, was appointed to the Federal bench in 1991, and became chief judge for the District of Arizona in 2006, and was a devoted husband to his wife Maureen, father to his 3 sons, and grandfather to his 5 grandchildren; 
Whereas Phyllis Schneck, a proud mother of 3, grandmother of 7, and great-grandmother from New Jersey, was spending the winter in Arizona, and was a 79-year-old church volunteer and New York Giants fan; 
Whereas Dorwan Stoddard, a 76-year-old retired construction worker and volunteer at the Mountain Avenue Church of Christ, is credited with shielding his wife Mavy, a longtime friend whom he married while they were in their 60s, who was also injured in the shooting; 
Whereas Gabriel Matthew Zimmerman, who was 30 years old and engaged to be married, served as Director of Community Outreach to Representative Gabrielle Giffords, and was a social worker before serving with Representative Giffords;  
Whereas Representative Gabrielle Giffords was a target of this attack, and remains in critical condition at an Arizona hospital; 
Whereas 13 others were also wounded in the shooting, including Ron Barber and Pamela Simon, both staffers to Representative Giffords; and 
Whereas several individuals, including Patricia Maisch, Army Col. Bill Badger (Retired), who was also wounded in the shooting, Roger Sulzgeber, Joseph Zimudio, and Daniel Hernandez, Jr., helped apprehend the gunman and assist the injured, thereby risking their lives for the safety of others, and should be commended for their bravery: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest possible terms the horrific attack which occurred at the Congress on your Corner event hosted by Representative Gabrielle Giffords in Tucson, Arizona, on January 8, 2011; 
(2)offers its heartfelt condolences to the families, friends, and loved ones of those who were killed in that attack; 
(3)expresses its hope for the rapid and complete recovery of those wounded in the shooting; 
(4)honors the memory of Christina Taylor Green, Dorothy Morris, John Roll, Phyllis Schneck, Dorwan Stoddard, and Gabriel Zimmerman; 
(5)applauds the bravery and quick thinking exhibited by those individuals who prevented the gunman from potentially taking more lives and helped to save those who had been wounded; 
(6)recognizes the service of the first responders who raced to the scene and the health care professionals who tended to the victims once they reached the hospital, whose service and skill saved lives; 
(7)reaffirms the bedrock principle of American democracy and representative government, which is memorialized in the First Amendment of the Constitution and which Representative Gabrielle Giffords herself read in the Hall of the House of Representatives on January 6, 2011, of the right of the people peaceably to assemble, and to petition the Government for a redress of grievances; 
(8)stands firm in its belief in a democracy in which all can participate and in which intimidation and threats of violence cannot silence the voices of any American; 
(9)honors the service and leadership of Representative Gabrielle Giffords, a distinguished member of this House, as she courageously fights to recover; and 
(10)when adjourning today, shall do so out of respect to the victims of this attack. 
 
Lorraine C. Miller,Clerk. 
